Horizon Funds 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 January 26, 2016 VIA EDGAR TRANSMISSION Mr. Jay Williamson United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Horizon Funds (the “Trust”) Dear Mr. Williamson: Transmitted herewith is Pre-Effective Amendment Number 1 to the registration statement for the Trust.The purpose of this filing is to reflect the revisions to the registration statement made in response to your July 2, 2015 comments regarding the Trust’s initial registration statement filed on June 2, 2015 on Form N-1A, make certain other revisions as appropriate and file any outstanding exhibits to the registration statement. If you have any additional questions or require further information, please contact Jeffrey T. Skinner at (336) 607-7512. Very truly yours, HORIZON FUNDS /s/ Matthew Chambers Matthew Chambers Secretary cc:Jeffrey T. Skinner, Kilpatrick Townsend & Stockton LLP
